19-70067-tmd Doc#240 Filed 10/15/19 Entered 10/15/19 17:45:46 Main Document Pg 1 of
                                        32



                               IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE WESTERN DISTRICT OF TEXAS
                                          MIDLAND DIVISION

  IN RE:                                               §      Chapter 11
                                                       §
  TAJAY RESTAURANTS, INC.                              §      Case No. 19-70067-TMD
  YUMMY SEAFOODS, LLC,                                 §      Case No. 19-70068-TMD
  YUMMY HOLDINGS, LLC                                  §      Case No. 19-70069-TMD
                                                       §
  Debtors.                                             §
                                                       §      (JOINTLY ADMINISTERED
                                                       §      UNDER CASE NO. 19-70067-TMD)

          FIRST INTERIM APPLICATION OF CLARK HILL STRASBURGER,
       COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS,
            FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
                   FOR THE PERIOD ENDING AUGUST 31, 2019

                   THIS PLEADING REQUESTS RELIEF THAT MAY BE ADVERSE
                   TO YOUR INTERESTS.

                   IF NO TIMELY RESPONSE IS FILED WITHIN TWENTY-ONE (21)
                   DAYS FROM THE DATE OF SERVICE, THE RELIEF
                   REQUESTED HEREIN MAY BE GRANTED WITHOUT A
                   HEARING BEING HELD.

                   A TIMELY FILED RESPONSE IS NECESSARY FOR A HEARING
                   TO BE HELD.

  TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

             Clark Hill Strasburger (“CHS” or “Applicant”), approved counsel for the Official

  Committee of Unsecured Creditors (the “Committee”), hereby files its First Interim Application

  for Compensation and Reimbursement of Expenses for the Period May 16, 2019 through August

  31, 2019, as follows:

                                         Fees and Expenses Requested

             1.          Applicant hereby seeks approval and allowance of fees of $75,048.50 and

  expenses in the amount of $1,070.48, for a total of $76,118.98 for services performed from May

  16, 2019 through August 31, 2019 (the “Application Period”). Applicant seeks payment of
  FIRST INTERIM APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
  REIMBURSEMENT OF EXPENSES FOR THE PERIOD ENDING AUGUST 31, 2019
                                                                                       -Page 1 of 11
  4815-1330-2953.1/66522/387603/101519
19-70067-tmd Doc#240 Filed 10/15/19 Entered 10/15/19 17:45:46 Main Document Pg 2 of
                                        32



  outstanding fees (the 20% holdback) in the amount of $15,009.70. These amounts include all

  fees and expenses incurred during the Application Period as detailed below.

                                         Employment and Prior Compensation

             2.         On May 16, 2019, (the “Petition Date”), each of the Debtors filed a voluntary

  petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their

  businesses and managing their properties as debtors-in-possession pursuant to sections 1107(a)

  and 1108 of the Bankruptcy Code.

             3.         On June 4, 2019, the United States Trustee for the Western District of Texas (the

  “U.S. Trustee”) appointed the Committee, consisting of four members: (i) DTMJ-1, LLC; (ii)

  Janda Land Holdings, LLC; (iii) Mittal &Sons, LLC; and (iv) J & C Property Co. See Notice of

  Creditors’ Committee [Docket No. 79].

             4.         Subsequently, the Committee selected CHS as its proposed counsel, subject to

  court approval, to provide, among other things, legal representation to assist the Committee to

  fulfill their duties, including::

                        a.         Consult with the trustee or debtors in possession concerning the
                                   administration of the case;

                        b.         Investigate the acts, conduct, assets, liabilities, and financial condition of
                                   the debtor, the operation of the debtor’s business and the desirability of the
                                   continuance of such business, and any other matter relevant to the case or
                                   to the formulation of a plan;

                        c.         Participate in the formulation of a plan, advise those represented by such
                                   committee of such committee’s determinations as to any plan formulated,
                                   and collect and file with the court acceptances or rejections of a plan;

                        d.         Request the appointment of a trustee or examiner under section 1104; and

                        e.         Perform such other services as are in the interest of those represented.

             5.         The Committee understood and agreed that Applicant would charge for its legal

  services on an hourly basis in accordance with its ordinary and customary hourly rates in effect
  FIRST INTERIM APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
  REIMBURSEMENT OF EXPENSES FOR THE PERIOD ENDING AUGUST 31, 2019
                                                                                                      -Page 2 of 11
  4815-1330-2953.1/66522/387603/101519
19-70067-tmd Doc#240 Filed 10/15/19 Entered 10/15/19 17:45:46 Main Document Pg 3 of
                                        32



  on the date such services were rendered and for out-of-pocket expenses. In its application, the

  Committee sought court approval that all legal fees and related costs and expenses incurred by

  the Committee on account of services rendered by Applicant in these cases be paid as

  administrative expenses of the estate pursuant to Sections 328, 330(a), 331, 503(b) and 507(a)(2)

  of the Bankruptcy Code.

             6.         The Order approving Applicant as counsel for the Committee was entered on July

  22, 2019 [Dkt. #158].

             7.         Pursuant to the Order Establishing Procedures for Interim Compensation and

  Reimbursement of Expenses for Professionals, dated July 1, 2019 (the “Compensation

  Procedures Order”) [Dkt. #136], Applicant previously served its monthly fee statements

  covering the Application Period and was paid 80% of its fees in the amount of $60, 038.80, and

  100% of its expenses in the amount of $1,070.48.

             8.         This is Applicant’s first interim fee application.

                                                 Status of the Case

             9.         The Court has issued an order approving a sales procedure to sell all the profitable

  stores in a structured bidding process. The Debtors have not yet commenced the process.

                               Services Performed and Results Obtained in the Case

             10.        The unsecured creditors are the sole stakeholders in this case since there is no pre-

  petition secured creditor. Tabbassum Mumtaz, one of the principals of the Debtor, has conflicts

  of interest in that he is a guarantor of a substantial amount of the contingent claims of the

  franchisors, a principal in Ampex Brands, LLC which apparently manages the operations of the

  Debtors, and is he is the principle of the post-petition lender. The Debtors’ schedules also reflect

  that the Debtors have made substantial loans to Mr. Mumtaz and the other shareholders. This


  FIRST INTERIM APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
  REIMBURSEMENT OF EXPENSES FOR THE PERIOD ENDING AUGUST 31, 2019
                                                                                                  -Page 3 of 11
  4815-1330-2953.1/66522/387603/101519
19-70067-tmd Doc#240 Filed 10/15/19 Entered 10/15/19 17:45:46 Main Document Pg 4 of
                                        32



  case has greater complexity because most of the substantial claims of unsecured creditors are not

  trade creditors’ claims but are contingent claims of landlords on leases which have been or will

  be rejected as well as franchisors’ potential rejection claims, and the successful sale of the

  operating stores owned by the Debtors, as well as the decision as to which leases to reject and the

  outcome of negotiations with the franchisors will have a substantial impact on distributions to

  creditors.

             11.        As a result, the Committee has taken an active role in conducting due diligence

  regarding the leases, franchise agreements, guaranties and performance affecting each of the

  Debtor’s stores. The Committee objected to the Debtor’s proposed emergency insider financing

  and the Debtors’ proposed budgets, and rewrote and renegotiated the post-petition financing

  agreement. The Committee also objected to the terms of the proposed employment of Mastadon

  Ventures, LLC, the Debtors’ investment bankers, and successfully renegotiated those terms. The

  Committee has also been actively been involved in encouraging the Debtors to move forward

  with a structured bidding procedure to sell the Debtors’ more valuable stores and to do so in a

  manner that exposes the stores to the wider market in a reasonable time frame, in light of the

  deadlines in the post-petition financing and the interest expressed by insiders in acquiring the

  assets.

                              Narrative Description of Services Provided, By Category

             12.        The services provided by Applicant during the period May 16, 2019 through

  August 31, 2019 are detailed in Exhibit A, Compensation Support Exhibit. The total hours of

  service and fees charged in each category is itemized in the following paragraphs.

                         a.        General Due Diligence and Case Administration: This category includes

  time spent on due diligence research into the debtors’ corporate organizations and related parties,


  FIRST INTERIM APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
  REIMBURSEMENT OF EXPENSES FOR THE PERIOD ENDING AUGUST 31, 2019
                                                                                              -Page 4 of 11
  4815-1330-2953.1/66522/387603/101519
19-70067-tmd Doc#240 Filed 10/15/19 Entered 10/15/19 17:45:46 Main Document Pg 5 of
                                        32



  and work performed on miscellaneous matters associated with the administration of the

  bankruptcy case. The hours of services provided by Applicant during the Application Period in

  this category were 38.90 hours for a total of $19,791.00 in fees billed.


                         b.        Asset Analysis and Recovery: This category includes work performed in

  connection with identifying and evaluating claims the Debtors may have against insiders and

  others. The hours of services provided by Applicant during the Application Period in this

  category were 10.40 hours for a total of $3,276.00 in fees billed.


                         c.        Asset Disposition:   This category consists primarily of time spent

  analyzing, negotiating, a structured bidding program to sell the Debtors’ assets. The hours of

  services provided by Applicant during the Application Period in this category were 14.70 for a

  total of $7,630.50 in fees billed.


                         d.        Relief from Stay: This category includes time spent reviewing motions

  for relief from stay. The hours of services provided by Applicant during the Application Period

  in this category were 00.30 for a total of $184.50 in fees billed.


                         e.        Meetings and Communications with Creditors: This category includes

  communications primarily with the Creditors Committee, including weekly teleconferences, as

  well as with creditors generally.. The hours of services provided by Applicant during the

  Application Period in this category were 10.5 for a total of $10,147.50.


                         f.        Meetings and Communications with Debtors:     This category includes

  communications with Debtors and their professionals. The number of hours of services provided

  by Applicant during the Application Period in this category were 6.5 for a total of $3,997.50.

  FIRST INTERIM APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
  REIMBURSEMENT OF EXPENSES FOR THE PERIOD ENDING AUGUST 31, 2019
                                                                                              -Page 5 of 11
  4815-1330-2953.1/66522/387603/101519
19-70067-tmd Doc#240 Filed 10/15/19 Entered 10/15/19 17:45:46 Main Document Pg 6 of
                                        32



                         g.        Fee/Employment Applications: This category includes preparation and

  prosecution of the employment application for Applicant, including attendance at the hearing.

  This category also includes time spent in preparation of the monthly fee statements, but does not

  include time spent on the preparation of this Application. The number of hours of services

  provided by Applicant during the Application Period in this category were 5.20 for a total of

  $2,028.00.


                         h.        Fee/Employment Objections:     This category includes preparation and

  prosecution of the Committee’s objection to the application to employ Mastadon Ventures, LLC

  as investment bankers for the Debtors, and to renegotiate the terms of same. The number of

  hours of services provided by Applicant during the Application Period in this category were 6.50

  for a total of $3,997.50.


                         i.        Assumption/Rejection of Lease/Contract: This category includes work

  associated with an analysis of the Debtors’ proposed assumptions and rejections of leases. The

  number of hours of services provided by Applicant during the Application Period in this category

  were 4.20 for a total of $2,313.00 in fees billed.


                         j.        Other Contested Matters: This category includes time spent analyzing and

  negotiating regarding other contested matters. The total number of hours of services provided by

  Applicant during the Application Period in this category were 3.30 for a total of $2,029.50 in

  fees billed.


                         k.        Financing and Cash Collateral: Work in this category includes the review

  and analysis of the Debtors’ proposed post-petition financing from an insider, preparing and

  filing an objection to the Debtor’s request for an emergency hearing, negotiation and redrafting
  FIRST INTERIM APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
  REIMBURSEMENT OF EXPENSES FOR THE PERIOD ENDING AUGUST 31, 2019
                                                                                                 -Page 6 of 11
  4815-1330-2953.1/66522/387603/101519
19-70067-tmd Doc#240 Filed 10/15/19 Entered 10/15/19 17:45:46 Main Document Pg 7 of
                                        32



  of the Debtor’s proposed DIP financing agreement. The preparation of an objection to the

  proposed financing, and attending the hearing on such financing. The number of hours of

  services provided by Applicant during the Application Period in this category were 32.20 for a

  total of $19,653.00 in fees billed.

                                               Task Code Summary

  Code           Category Description                       Number of                            Billed in Category
                                                            Hours Worked
  D110           Due Diligence and Case Administration      38.9                                          $19,791.00
  D120           Asset Analysis                             10.4                                            3,276.00
  D130           Asset Disposition                          14.7                                            7,630.50
  D140           Relief from Stay                           00.3                                              184.50
  D150           Meetings and Communications with Creditors 16.5                                           10,147.50
  D155           Meetings and Communications with Debtors   6.5                                            $3,997.50
  D160           Fee/Employment Applications                5.2                                             2,028.00
  D170           Fee/Employment Objections                  6.5                                             3,997.50
  D185           Assumption/Rejection Executory Contracts   4.2                                             2,313.00
  D190           Other Contested Matters                    3.3                                             2,029.50
  D230           Financing/Cash Collateral                  32.2                                           19,653.00
                                                     TOTAL 138.7                                          $75,048.50

                                                 Billing Summary

  Name                                   Attorney          Hourly Rate Number of                        TOTAL
                                         Specialty                     Hours Worked
  Stephen A. Roberts1                    Bankruptcy        $615.00     104.3                            $64,144.50
  Scott Schreiber2                       Bankruptcy        $655.00     0.2                              $131.00
  Donna Jaenike3                         Paralegal         $315.00     34.2                             $10,773.00
                                                                 TOTAL 138.7                            $75,048.50

             13.        A copy of the fee statements for the Application Period is attached as Exhibit A.

                                                      Expenses

             14.        An itemized list of disbursements is included in Exhibit A.


  1
    Mr. Roberts has been board certified by the Texas Board of Legal Specialization in Business Bankruptcy Law
  since 1992.
  2
    In 1993, Mr. Schreiber was named to the select group of attorneys certified as business bankruptcy specialists by
  the American Bankruptcy Board of Certification of the American Bankruptcy Institute.
  3
    Ms. Jaenike has been a paralegal since 1987 and has extensive in business bankruptcy.

  FIRST INTERIM APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
  REIMBURSEMENT OF EXPENSES FOR THE PERIOD ENDING AUGUST 31, 2019
                                                                                                           -Page 7 of 11
  4815-1330-2953.1/66522/387603/101519
19-70067-tmd Doc#240 Filed 10/15/19 Entered 10/15/19 17:45:46 Main Document Pg 8 of
                                        32



                                    Factors Supporting Allowance of Compensation

             15.        11 U.S.C. §330(a)(3) and (a)(4) state:

                      In determining the amount of reasonable compensation to be awarded to an
             examiner, trustee under chapter 11, or professional person, the court shall consider the
             nature, the extent, and the value of such services, taking into account all relevant factors,
             including—

                    (A) the time spent on such services;
                    (B) the rates charged for such services;
                    (C) whether the services were necessary to the administration of, or beneficial at
             the time at which the service was rendered toward the completion of, a case under this
             title;
                    (D) whether the services were performed within a reasonable amount of time
             commensurate with the complexity, importance, and nature of the problem, issue, or task
             addressed;
                    (E) with respect to a professional person, whether the person is board certified or
             otherwise has demonstrated skill and experience in the bankruptcy field; and
                    (F) whether the compensation is reasonable based on the customary compensation
             charged by comparably skilled practitioners in cases other than cases under this title.
             (4)
                    (A) Except as provided in subparagraph (B), the court shall not allow
             compensation for—
                            (i) unnecessary duplication of services; or
                            (ii) services that were not—
                                     (I) reasonably likely to benefit the debtor’s estate; or
                                     (II) necessary to the administration of the case.

             16.        The Fifth Circuit Court of Appeals has held that §330 embraces the “reasonable at

  the time” standard in determining professional compensation.

                     We conclude that § 330 embraces the "reasonable at the time" standard for
             attorney compensation endorsed by our colleagues in the Second, Third, and
             Ninth Circuits. As explained above, the text and legislative history of § 330
             contemplate a prospective standard for the award of attorney's fees relating to
             bankruptcy proceedings—one that looks to the necessity or reasonableness of
             legal services at the time they were rendered. Under this framework, if a fee
             applicant establishes that its services were "necessary to the administration" of a
             bankruptcy case or "reasonably likely to benefit" the bankruptcy estate "at the
             time at which [they were] rendered," see 11 U.S.C. § 330(a)(3)(C), (4)(A), then
             the services are compensable.

  In re Woerner, 783 F.3d 266, 276 (5th Cir. 2015).


  FIRST INTERIM APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
  REIMBURSEMENT OF EXPENSES FOR THE PERIOD ENDING AUGUST 31, 2019
                                                                                               -Page 8 of 11
  4815-1330-2953.1/66522/387603/101519
19-70067-tmd Doc#240 Filed 10/15/19 Entered 10/15/19 17:45:46 Main Document Pg 9 of
                                        32



             17.        The § 330(a)(3)(A) factors are subsumed within the more extensive factors set

  forth in In re First Colonial Corp. of America, 544 F.2d 1291 (5th Cir.), cert. denied, 431 U.S.

  904 (1977) First Colonial factors. The following analysis of the First Colonial factors supports

  the reasonableness of the requested fees and expenses:

          a.     Time and labor required: Exhibit A to this Application contains copies of Clark
  Hill Strasburger’s Monthly invoices. All time records are recorded in the firm’s computerized
  billing system contemporaneously with the rendition of the services, and those daily records are
  reviewed periodically. Exhibit A sets forth in detail all the time for which compensation is
  sought, as well as the specific services performed by each of the professionals in connection with
  the services.

         b.      The size of the fee is commensurate with the novelty and difficulty of the
  questions presented in the case: Applicant believes that the amount of the fees in this case is
  commensurate with the complexity of the legal issues and problems present in this case as
  described in the section entitled Services Performed and Results Obtained.

         c.       The skill requisite to perform the legal services properly: This case required a
  high level of skill and experience for the professionals involved.

          d.     Preclusion of other employment due to the acceptance of this case: This case
  did not preclude Applicant from accepting other cases.

         e.      The Customary fee: The hourly rates of Applicant are consistent or less than the
  reasonable and customary rates charged by professionals of comparable experience and ability in
  matters of similar scope, complexity, and significance.

             f.         Whether the fee is fixed or contingent: Fixed.

         g.     The amount of time involved and the results obtained: The amount of time
  involved was commensurate with the tasks required.

          h.      The experience, reputation, and ability of the professionals who performed
  services in the case: Applicant has a prominent and long-standing reputation handling chapter
  11 bankruptcy cases in Texas. Lead bankruptcy counsel, Stephen A. Roberts, has over 30 years
  of experience in the insolvency practice and has represented numerous debtors in publicly held
  and privately held companies, creditors committees, secured and unsecured creditors, and
  acquirers. Mr. Roberts also has considerable experience in non-bankruptcy litigation and in
  other areas of business law. Mr. Roberts has been certified as a specialist in Business Bankruptcy
  Law by the Texas Board of Legal Specialization since 1992.

          The individual credentials and experience of the professionals who performed services in
  this case can be viewed at www.clarkhill.com.

  FIRST INTERIM APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
  REIMBURSEMENT OF EXPENSES FOR THE PERIOD ENDING AUGUST 31, 2019
                                                                                           -Page 9 of 11
  4815-1330-2953.1/66522/387603/101519
19-70067-tmd Doc#240 Filed 10/15/19 Entered 10/15/19 17:45:46 Main Document Pg 10
                                      of 32



             i.         The undesirability of the cases: This case was not undesirable.

        j.      Awards in Similar Cases:         The compensation requested in this case is
  comparable to the compensation allowed in other cases of the size and complexity of this case.

             18.        Allocation among the Debtors. In the early stages of the case, Applicant’s services

  were for the benefit of all of the Debtors and were so allocated. When the Committee reviewed

  the Debtors’ post-petition financing motion and proposed budget, it was apparent that Yummy

  Holdings, LLC was approaching administrative insolvency and so further services of Applicant

  were of little value to that estate. Upon the Committee’s recommendation, Yummy Holdings,

  LLC did not become a borrower under the post-petition financing because it did not appear to

  have the ability to repay the proposed post-petition property from its three stores remaining in

  operation. Those stores were transferred to the other Debtors in consideration for proceeds from

  the future sale of those stores. At that point, upon consultation with the Debtors’ financial

  advisors, Applicant’s fees were allocated by the relative net revenues of the two other estates

  during the application period. Applicant prays that the payment of fees requested in this

  Application be allocated in the same manner.

             WHEREFORE, Applicant requests (i) interim approval and allowance of fees of

  $75,048.50 and expenses in the amount of $1,070.48, for a total of $76,118.98 for fees and

  expenses during the Application Period from May 16, 2019 through August 31, 2019; (ii) the

  Debtors be authorized and ordered to pay Applicant approved fees and expenses in the remaining

  balance amount of $15,009.70; and, (iii) for such other and further relief to which Applicant may

  show itself to be justly entitled.




  FIRST INTERIM APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
  REIMBURSEMENT OF EXPENSES FOR THE PERIOD ENDING AUGUST 31, 2019
                                                                                               -Page 10 of 11
  4815-1330-2953.1/66522/387603/101519
19-70067-tmd Doc#240 Filed 10/15/19 Entered 10/15/19 17:45:46 Main Document Pg 11
                                      of 32



                                                   Respectfully submitted,


                                                     /s/ Stephen A. Roberts
                                                   Stephen A. Roberts
                                                   CLARK HILL STRASBURGER
                                                   720 Brazos, Suite 700
                                                   Austin, Texas 78701
                                                   Telephone: 512.499.3624
                                                   Facsimile: 512.499.3660
                                                   Email: stephen.roberts@clarkhillstrasburger.com

                                                   Attorneys for the Official Committee of Unsecured
                                                   Creditors



                                         CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true and correct copy of the above and foregoing
  document was served via CM/ECF to all those entitled to such notice and to the parties listed
  below via email on October 15, 2019. Service upon the attached service list, without Exhibit A,
  will be made via First Class U.S. Mail, postage prepaid on October 16, 2019. Copies of Exhibit
  A are available upon request.

  Debtors:                                              Counsel for Debtors:
  Tajay Restaurants, Inc.                               Eric J. Taube
  3304 Essex Dr.                                        Mark Curtis Taylor
  Richardson, TX 75082                                  Waller Lansden Dortch & Davis, LLC
  om@ampexbrands.com                                    Eric.taube@wallerlaw.com
                                                        Mark.taylor@wallerlaw.com


  United States Trustee:
  Office of the United States Trustee for the Western
  District of Texas
  Attn: Jim Rose
  James.rose@usdoj.gov




                                                   /s/ Stephen A. Roberts___________
                                                   Stephen A. Roberts




  FIRST INTERIM APPLICATION OF CLARK HILL STRASBURGER FOR COMPENSATION AND
  REIMBURSEMENT OF EXPENSES FOR THE PERIOD ENDING AUGUST 31, 2019
                                                                                             -Page 11 of 11
  4815-1330-2953.1/66522/387603/101519
19-70067-tmd Doc#240 Filed 10/15/19 Entered 10/15/19 17:45:46 Main Document Pg 12
                                      of 32




                              EXHIBIT A
19-70067-tmd Doc#240 Filed 10/15/19 Entered 10/15/19 17:45:46 Main Document Pg 13
                                      of 32
19-70067-tmd Doc#240 Filed 10/15/19 Entered 10/15/19 17:45:46 Main Document Pg 14
                                      of 32
19-70067-tmd Doc#240 Filed 10/15/19 Entered 10/15/19 17:45:46 Main Document Pg 15
                                      of 32
19-70067-tmd Doc#240 Filed 10/15/19 Entered 10/15/19 17:45:46 Main Document Pg 16
                                      of 32
19-70067-tmd Doc#240 Filed 10/15/19 Entered 10/15/19 17:45:46 Main Document Pg 17
                                      of 32
19-70067-tmd Doc#240 Filed 10/15/19 Entered 10/15/19 17:45:46 Main Document Pg 18
                                      of 32
19-70067-tmd Doc#240 Filed 10/15/19 Entered 10/15/19 17:45:46 Main Document Pg 19
                                      of 32
19-70067-tmd Doc#240 Filed 10/15/19 Entered 10/15/19 17:45:46 Main Document Pg 20
                                      of 32
19-70067-tmd Doc#240 Filed 10/15/19 Entered 10/15/19 17:45:46 Main Document Pg 21
                                      of 32
19-70067-tmd Doc#240 Filed 10/15/19 Entered 10/15/19 17:45:46 Main Document Pg 22
                                      of 32
19-70067-tmd Doc#240 Filed 10/15/19 Entered 10/15/19 17:45:46 Main Document Pg 23
                                      of 32
19-70067-tmd Doc#240 Filed 10/15/19 Entered 10/15/19 17:45:46 Main Document Pg 24
                         CLARK HILL STRASBURGER
                                       of 32
                              ATTORNEYS AND COUNSELORS


                                      P.O. BOX 50100
                                 DALLAS, TEXAS 75250-9989
  Phone: 214/651-4300                                                   TIN: XX-XXXXXXX




           Unsecured Creditors Committee of Tajay           September 18, 2019
           Restaurants Inc.,                                C/M: 66522.387603
           c/o David Montgomery                             INVOICE NO. 912678
           DTJM-1, LLC                                      SAR
           5134 Wright Terrace                              PAGE 1
           Skokie, IL 60077



  RE:     Tajay Restaurants Creditors Committee


  FOR PROFESSIONAL SERVICES RENDERED THRU 08/31/19                 $    36,779.00
  DISBURSEMENTS THRU 08/31/19                                      $       323.40

  TOTAL AMOUNT DUE                                                 $    37,102.40




                                ITEMIZED SERVICES BILL

  DATE                            DESCRIPTION                    NAME        HOURS
  08/01/19         Revise Mastadon engagement letter (1.0);   SAR              2.00
                   telephone conference with Mr. Montgomery
                   regarding same (0.3); make additional
                   revisions and send with explanation to Mr.
                   Hersch (0.3); exchange emails with Mr.
                   Hersch regarding same (0.1); send to
                   committee for approval and respond to
                   inquiries (0.3).
  08/02/19         Review MORs and restaurant status work        SAR           0.80
                   sheet 0.3); telephone conference with Mr.
                   Hersch regarding status of sales process
                   (0.3); email information request to
                   debtors' counsel (0.2).
  08/02/19         Draft withdrawal of objection to Mastodon     SAR           0.50
                   Application and exchange emails with
                   debtors' counsel regarding supplement to
                   application and entry of order.
19-70067-tmd Doc#240 Filed
  Unsecured Creditors      10/15/19ofEntered
                      Committee        Tajay 10/15/19 17:45:46 Main Document
                                                          September  18, 2019 Pg 25
  Restaurants Inc.,                    of 32              C/M: 66522.387603
                                                        INVOICE NO. 912678
                                                        SAR
                                                        PAGE 2

  DATE                         DESCRIPTION                    NAME        HOURS
  08/02/19    Email to debtors counsel requesting             SAR          0.80
              several items of information and review
              response (0.3); email to Mr. Patterson
              requesting access to data room and to
              arrange telephone conference (0.2);
              exchange follow up emails and arrange
              meeting (0.3).
  08/05/19    Receive analysis of issues with debtors'        SAR          1.90
              MORs and schedules from Mr. Montgomery,
              review documents, and forward to debtor
              (1.5); review response (0.2); provide
              access to Mr. Montgomery to data room
              (0.2).
  08/06/19    Send update to committee (0.3); attend          SAR          1.10
              weekly committee conference call (0.8).
  08/08/19    Review projections from Mr. Patterson and  SAR               1.40
              compare to MORs (0.4); coordinate and
              participate in conference call with Harney
              reps and Mr. Montgomery regarding
              financial situation and projections (1.0).
  08/08/19    Review order approving process for         DJ                0.90
              rejection of leases and rejection
              procedures; Prepare draft communication to
              committee members regarding claims bar
              date and procedures related to claims
              after rejection of a lease.
  08/09/19    Review ECF notification of Debtors'             DJ           0.20
              motions for DIP financing and request for
              expedited hearing and report to S.
              Roberts.
  08/09/19    Receive notice that debtor intends to file SAR               0.90
              financing motion and seek expedited
              hearing next week (0.1); respond with
              questions regarding same (0.1); review
              filed motion for financing and motion for
              expedited hearing (0.3); review response
              from committee chair (0.2); review
              additional emails from committee chair
              regarding shareholder loans and debtor's
              proposed budget for financing (0.3).
  08/11/19    Edit, finalize and file Committee's        DJ                0.50
              objection to Debtors' Motion for Expedited
              Hearing on Debtors' Motion for DIP
              Financing.
19-70067-tmd Doc#240 Filed
  Unsecured Creditors      10/15/19ofEntered
                      Committee        Tajay 10/15/19 17:45:46 Main Document
                                                          September  18, 2019 Pg 26
  Restaurants Inc.,                    of 32              C/M: 66522.387603
                                                        INVOICE NO. 912678
                                                        SAR
                                                        PAGE 3

  DATE                         DESCRIPTION                    NAME        HOURS
  08/11/19    Review debtors' motions regarding               SAR          3.00
              financing and cash flow information and
              prepare objection to expedited hearing.
  08/11/19    Telephone conference with Mr. Platt             SAR          0.30
              regarding financing motions.
  08/11/19    Review financial information and analysis       SAR          1.00
              of store profitability and send email to
              debtors counsel suggesting course of
              action as alternative to financing.
  08/12/19    Obtain docket sheet and agreed scheduling  DJ                1.60
              order in Tajay v. DTMJ-I, LLC adversary
              proceeding; file request for telephonic
              appearance at the hearing on August 14 for
              the Committee members; Review notice of
              rejection of leases and contracts and
              update property spreadsheet accordingly.
  08/12/19    Telephone conference with S. Roberts            SNS          0.20
              regarding multiple debtor/creditor claims
              issue; the one recovery rule.
  08/12/19    Receive notice that financing hearing      SAR               2.70
              changed to status hearing and exchange
              emails with court staff regarding changing
              online docket to give notice other parties
              (0.2); exchange emails with debtor's
              counsel (0.2); report to committee (0.4);
              review status of adversary vs garnishor
              (0.2); receive and respond to questions
              from committee chair (0.4); confer with
              Mr. Platt (0.2); confer with Mr.
              Montgomery regarding his queries (0.3);
              confer with debtor's counsel regarding
              hearing and concept of moving Holdings
              stores and excluding Holdings from
              financing and regarding hearings (0.4);
              update committee on moving forward (0.4).
  08/13/19    Confer with Mr. Hersch regarding progress       SAR          0.40
              in sales process.
  08/13/19    Email to LJS counsel regarding sales            SAR          0.30
              process and financing.
  08/13/19    Attend weekly committee conference call.        SAR          0.80
19-70067-tmd Doc#240 Filed
  Unsecured Creditors      10/15/19ofEntered
                      Committee        Tajay 10/15/19 17:45:46 Main Document
                                                          September  18, 2019 Pg 27
  Restaurants Inc.,                    of 32              C/M: 66522.387603
                                                        INVOICE NO. 912678
                                                        SAR
                                                        PAGE 4

  DATE                         DESCRIPTION                    NAME        HOURS
  08/13/19    Receive and review proposed DIP Agreement       SAR          1.80
              (1.2); telephone conference with debtor's
              counsel (0.2); telephone conference with
              lender's counsel (0.3).
  08/13/19    Review restaurant financials and lease          SAR          1.80
              information (0.9); telephone conference
              with Mr. Platt (0.3); review comments on
              store financials from Mr. Montgomery and
              discuss (0.6).
  08/14/19    Attend status conference on financing           SAR          1.00
              (0.5); confer with Debtors counsel
              regarding same (0.3); report to committee
              (0.2).
  08/14/19    Review analysis from committee member           SAR          0.20
              regarding inconsistencies in store
              information between schedules and leases
              in data room and email member regarding
              further analysis.
  08/14/19    Review and agree to motion to extend            SAR          0.40
              deadline for rejection/assumption of
              leases (0.2); respond to inquires from
              committee (0.2).
  08/15/19    Attend conference call with D. Montgomery DJ                 1.30
              regarding detailed analysis of leases and
              discrepancies in debtor's information.
  08/15/19    Review leases in Mastadon data room and         DJ           0.50
              compare against schedules and information
              from R. Hersch; update spreadsheet (.5).
  08/15/19    Prepare monthly fee statement for June and DJ                1.00
              July 2019.
  08/15/19    Telephone conference with Mr. Montgomery   SAR               1.30
              to review financial analysis of each store
              and inconsistencies in Debtors' records.
  08/15/19    Confer with Ms. Jaenike regarding due           SAR          2.00
              diligence and review and update
              information on stores and leases.
  08/15/19    Work on interim fee statement and confer        SAR          0.50
              with Ms. Jaenike regarding same.
  08/16/19    Work on revisions to proposed DIP               SAR          3.60
              Agreement.
19-70067-tmd Doc#240 Filed
  Unsecured Creditors      10/15/19ofEntered
                      Committee        Tajay 10/15/19 17:45:46 Main Document
                                                          September  18, 2019 Pg 28
  Restaurants Inc.,                    of 32              C/M: 66522.387603
                                                        INVOICE NO. 912678
                                                        SAR
                                                        PAGE 5

  DATE                         DESCRIPTION                    NAME        HOURS
  08/16/19    Confer with Mr. Hersch regarding sales          SAR          0.30
              process.
  08/16/19    Exchange emails with debtor's counsel           SAR          0.20
              regarding Holdings.
  08/16/19    Review leases from Mastadon data room,          DJ           1.10
              save going forward leases and add to CHS
              data room.
  08/16/19    Review objections to financing.                 SAR          0.20
  08/16/19    Review landlord's Motion for Relief From        SAR          0.30
              Stay and exchange emails with movant and
              debtors counsel regarding same.
  08/19/19    Continue working on DIP Agreement and      SAR               3.30
              proposed DIP Order (2.5); review
              additional information from Mr. Montgomery
              regarding his due diligence (0.3); send
              proposed changes to debtor's counsel
              (0.2); emails to debtor's counsel
              regarding alternative treatments of
              Holdings (0.3).
  08/20/19    Finalize and serve interim statement for        DJ           0.50
              professional fees and expenses for June
              and July 2019.
  08/20/19    Continue to update property spreadsheet         DJ           2.20
              and download and save copies of going
              forward leases to shared data room.
  08/20/19    Attend weekly committee conference call.        SAR          0.80
  08/20/19    Review email from taxing authorities       SAR               2.10
              regarding objections (0.1); analyze and
              confer with Mr. Montgomery and with Ms.
              Krupa regarding continuing inconsistencies
              in store information (1.3); notify
              debtor's professionals regarding
              itemization of issues with store data and
              reports affecting financing (0.7).
  08/21/19    Telephone conference with Mr. Hersch, Mr.  SAR               1.60
              White and Mr. Montgomery regarding sales
              plan, store by store analysis, and missing
              information (1.3); follow up telephone
              conference with Mr. Montgomery (0.3).
19-70067-tmd Doc#240 Filed
  Unsecured Creditors      10/15/19ofEntered
                      Committee        Tajay 10/15/19 17:45:46 Main Document
                                                          September  18, 2019 Pg 29
  Restaurants Inc.,                    of 32              C/M: 66522.387603
                                                        INVOICE NO. 912678
                                                        SAR
                                                        PAGE 6

  DATE                         DESCRIPTION                    NAME        HOURS
  08/21/19    Complete review and analysis of leases in       DJ           3.50
              Mastadon data room and update master
              property spreadsheet.
  08/21/19    Send outline of timeline for sales to Mr.       SAR          0.40
              Hersch for his approval.
  08/21/19    Telephone conference with Mr. Taylor            SAR          0.10
              regarding debtor' response to Committee's
              revisions to DIP Agreement.
  08/22/19    Confer with Ms. Jaenike and continue            SAR          0.80
              review of problems with leases and
              inconsistencies with landlords and lease
              and send information to debtor's counsel.
  08/22/19    Review debtors' filed revisions to DIP     SAR               2.40
              Agreement and revisions to budget (0.3)
              and forward to committee (0.1); review
              list of questions and issues from
              committee and respond to same (0.5);
              review and send debtor's counsel lease
              analysis (0.3); telephone conference with
              Mr. Taylor about inconsistent language in
              the DIP Agreement (0.3); review debtor's
              witness and exhibit list (0.1); revise and
              circulate remedies provisions in agreement
              (0.8).
  08/23/19    Prepare and file request for the Committee DJ                1.20
              members to appear telephonically at the
              hearing on DIP financing on 08/27; review
              new leases added to the data room and
              update spreadsheet accordingly.
  08/23/19    Review and analyze debtors' proposed            SAR          2.70
              budget compared to other financial
              information (0.5); review response of LJS
              to Debtors' financing motion (0.2);
              telephone conference with Mr. Platt
              regarding same and outstanding issues in
              negotiations and sales process (0.5);
              review committee comments and questions
              regarding financing and respond to same
              (0.4); draft and file committee response
              to same (0.8); telephone conference with
              Mr. Montgomery regarding status of
              financing and sale (0.3).
19-70067-tmd Doc#240 Filed
  Unsecured Creditors      10/15/19ofEntered
                      Committee        Tajay 10/15/19 17:45:46 Main Document
                                                          September  18, 2019 Pg 30
  Restaurants Inc.,                    of 32              C/M: 66522.387603
                                                        INVOICE NO. 912678
                                                        SAR
                                                        PAGE 7

  DATE                         DESCRIPTION                    NAME        HOURS
  08/23/19    Obtain additional information from         SAR               0.30
              debtor's consultants regarding discrepancy
              between data room information and reports
              and confer with Ms. Jaenike regarding
              same.
  08/26/19    Review objections and responses filed by        DJ           0.80
              taxing authorities and extract email
              addresses for communication from S.
              Roberts.
  08/26/19    Review Debtors' proposed DIP order and     SAR               2.30
              lenders' comments to the creditors'
              agreement (0.2); revise DIP agreement and
              Order to address same, to add flexibility
              to budget variances at request of Debtors'
              accountants, to allow for limited
              transfers to Holdings, and to address
              taxing authorities' objections (2.0);
              confirm agreement with debtors and lenders
              (0.1).
  08/27/19    Attend weekly committee conference call.        SAR          0.80
  08/27/19    Review debtors' draft motion to assume and SAR               0.50
              assign Holdings stores (0.3); email to
              debtors' counsel questioning of inclusion
              of store with losses and assuming rather
              than transferring (no response) (0.2).
  08/27/19    Receive and review Debtors proposed sales       SAR          0.70
              procedure motion (0.5); confirm timeline
              with Mr. Hersch (0.1)review additional
              information address lease termination
              dates and extensions; forward order
              rejecting leases to Ms. Jaenike to put in
              spreadsheet (0.1).
  08/27/19    Redline and circulate final versions            SAR          0.50
              (0.2); report to committee (0.3).
  08/28/19    Review order approving rejection of leases DJ                0.30
              and update property spreadsheet to so
              reflect.
19-70067-tmd Doc#240 Filed
  Unsecured Creditors      10/15/19ofEntered
                      Committee        Tajay 10/15/19 17:45:46 Main Document
                                                          September  18, 2019 Pg 31
  Restaurants Inc.,                    of 32              C/M: 66522.387603
                                                        INVOICE NO. 912678
                                                        SAR
                                                        PAGE 8

  DATE                         DESCRIPTION                    NAME         HOURS
  08/28/19    Review debtor's proposed motions to             SAR           0.80
              transfer stores by assumption and
              assignment and motion for approval of
              sales procedure and email comments and
              questions to debtors' counsel and
              investment banker.

                                TOTAL FOR SERVICES            $        36,779.00


                                   NAME RECAP

  INIT NAME                                     RATE      HOURS           AMOUNT
  DJ     Donna Jaenike                        315.00      15.60         4,914.00
  SAR    Stephen A. Roberts                   615.00      51.60        31,734.00
  SNS    Scott N. Schreiber                   655.00       0.20           131.00
                                  TOTAL                   67.40      $ 36,779.00


                           ITEMIZED DISBURSEMENT BILL

  DATE                          DESCRIPTION                               AMOUNT
  07/09/19 Filing Fees                                                      1.00

  07/09/19 Filing Fees                                                      1.00

  07/09/19 Filing Fees                                                      1.00

  07/09/19 Filing Fees                                                      1.00

  07/11/19 Filing Fees                                                      1.00

  07/11/19 Filing Fees                                                      1.00

  07/12/19 Filing Fees                                                      1.00

  07/23/19 Filing Fees                                                      1.00
19-70067-tmd Doc#240 Filed
  Unsecured Creditors      10/15/19ofEntered
                      Committee        Tajay 10/15/19 17:45:46 Main Document
                                                          September  18, 2019 Pg 32
  Restaurants Inc.,                    of 32              C/M: 66522.387603
                                                             INVOICE NO. 912678
                                                             SAR
                                                             PAGE 9

  DATE                             DESCRIPTION                               AMOUNT
  07/23/19 Filing Fees                                                         1.00

  07/23/19 Filing Fees                                                         1.00

  07/23/19 Filing Fees                                                         1.00

  07/23/19 Filing Fees                                                         1.00

  07/23/19 Filing Fees                                                         1.00

  08/31/19 Copy Charges                                                      310.40

                                   TOTAL DISBURSEMENTS            $          323.40


                      CURRENT AMOUNT DUE SUMMARY SECTION

                CURRENT FEES                             $    36,779.00
                CURRENT DISBURSEMENTS                    $       323.40

                CURRENT TOTAL DUE                        $    37,102.40


                          PREVIOUS INVOICES OUTSTANDING

  INVOICE NO.    893299           July 15, 2019                           18,135.80
  INVOICE NO.    901672           August 14, 2019                         20,880.78
                          TOTAL                                       $   39,016.58

                TOTAL BALANCE DUE                   $         76,118.98
